Title: To James Madison from James Simpson, 26 December 1803 (Abstract)
From: Simpson, James
To: Madison, James


26 December 1803, Tangier. No. 71. Refers to his last dispatch, no. 70 of 4 Nov., sent by way of Lisbon and Gibraltar. Has since learned from Gwyn that the emperor sent two messengers to Mogador with confirmation of orders for the release of the Hannah, “which I mention as a proof of his sincerity in that matter.” “Captain Williams applied to me for payment of his Seamens maintainance and certain other expences had been occasioned by the Seizure of his Vessel; the former I should have paid had the Brig not been restored, but as that was the case and Captain Williams was bound home I conceived it more proper to leave the whole claim to be laid before Government by the Owner of the Vessel, than to pay any part of it here.” The emperor’s ships are all dismantled at Larache and Sale. The emperor is at Fès but will go to Morocco “after the Festival at close of the present Moon.” Received on 20 Dec. an official letter with “a list of sundry Articles of Merchandize and One hundred and seventy six dollars in money, three Tripolines have represented to His Majesty they lost on board the Meshouda, the whole amounting to $1440 ¾,” for which the secretary of state demands satisfaction. “He also complains of Arraez Omar of Tetuan having had a tooth beat out by a blow given him on board the Meshouda.” “Having directed my Agent at Tetuan to enquire into the matter he acquaints me that it appears to be true and Omar accuses a Mr Bellet as the person who gave him the blow. I dont know who this person is or what Ship he belonged to. The fact respecting the pretended loss of property will not be so easily ascertained.
“I have requested my Friend at Larach to make every enquiry respecting what articles of Merchandize were landed at that Port out of the Meshouda; at this place I find several of the Passengers landed Goods, and the Comptroller of the Customs assures me that at that time they mentioned to him some of their packages having been opened and goods taken out. I am not yet sufficiently prepared to make a full report to you on this unpleasant busyness, nor have I yet sent back the Messenger but I soon shall, and endeavour in my answer to the Minister to do away the unfavourable impression the representation may have made on His Majestys mind.”
At Preble’s request Simpson obtained Rais Omar’s release, “for which he appears to be very thankfull and asserts he never would have mentioned the loss of his tooth, or what else happened to him on board the Meshouda had not the Emperour been made acquainted with it by the Passengers.” The house Simpson proposed to purchase from the emperor for a consular residence has been given to the agent of the Spanish merchants: “there is nothing now to be done but to build one, which I shall hope I may be instructed to do as my present Residence is not only enjoyed at the will of another, but realy the Walls are rent in different places insomuch that necessity alone compells me to remain in it.” Will soon have to draw for $800 for contingent expenses, as the feast of Lesser Bairam occurs in mid-January.
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 3 pp.; marked “Duplicate”; docketed by Wagner as received 2 Apr.




   
   Ramadan.



   
   This was probably Edward Bennet, midshipman aboard the John Adams, which captured the Meshouda (Dudley W. Knox, ed., Register of Officer Personnel, United States Navy and Marine Corps, and Ships’ Data, 1801–1807 [Washington, 1945], p. 4).



   
   For Simpson’s negotiations to purchase the house, see Simpson to JM, 19 Mar., 13 May, and 26 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:50, 222, 343).



   
   The Islamic feast of Id al-Fitr is a three-or four-day festival following the breaking of the fast of Ramadan during which gifts are exchanged (Encyclopaedia of Islam, 3:1007).


